ACCEPTED
                                                                                              03-14-00228-CR
                                                                                                     3683866
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          1/7/2015 2:45:34 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                       IN THE THIRD COURT OF APPEALS
                           FOR THE STATE OF TEXAS
                                                                           FILED IN
                                                                    3rd COURT OF APPEALS
TROY WILLIAMS                                                           AUSTIN, TEXAS
                                                                    1/7/2015 2:45:34 PM
V.                                                                NO. 3-14-00228-CR
                                                                      JEFFREY D. KYLE
                                                                            Clerk
THE STATE OF TEXAS


                        APPELLANT’S FIRST MOTION FOR
                       EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, Troy Williams, by and through his attorney of record, Linda

Icenhauer-Ramirez, and files this his First Motion for Extension of Time to Brief and in

support thereof, would show the Court the following:

                                           I.

       That the above-styled and numbered cause is styled The State of Texas v. Troy

Williams, Cause Number D-1-DC-12-904077 in the 147th Judicial District Court of

Travis County, Texas. Appellant was sentenced on April 4, 2014.

                                          II.

       Appellant was convicted of the offense of aggravated kidnapping and punishment

was assessed at sixty (60) years.

                                          III.

       Appellant’s motion for new trial was filed on April 10, 2014. Notice of appeal

was filed on April 10, 2014. The reporter’s record was filed on December 2, 2014, and

the clerk’s record was filed on August 4, 2014. The due date for the brief is Wednesday,

January 7, 2015.
                                           IV.

       This is Appellant’s first motion for extension of time to file his brief. Appellant

respectfully requests a forty-five day extension of time to file the brief, which would

make such brief due on Saturday, February 21, 2015. The next working day is Monday,

February 23, 2015.

                                            V.

       The undersigned attorney has begun work on this case but has been unable to

complete the brief due to necessary work needed to be completed on several other appeal

cases and due to her busy schedule in both the district and county courts of Travis,

Williamson and Hays Counties.       She has recently filed a brief in the case of Jesus

Villalobos v. State of Texas, Cause No. 03-13-00687-CR.          She is in the process of

completing a brief in the case of Edward Garcia v. State of Texas, Cause No. 03-14-

00269-CR which is due next week. She asks that this extension be granted so that she

may effectively represent Appellant and so that justice may be done in this case.

                                                    Respectfully Submitted

                                                    /s/ Linda Icenhauer-Ramirez
                                                    LINDA ICENHAUER-RAMIREZ
                                                    Attorney at Law
                                                    1103 Nueces
                                                    Austin, Texas 78701
                                                    (512) 477-7991
                                                    FAX #: (512) 477-3580
                                                    SBN: 10382944
                                                    EMAIL: ljir@aol.com

                                                    ATTORNEY FOR APPELLANT
                         CERTIFICATE OF COMPLIANCE

       I hereby certify that this motion was computer generated and contains 452 words,

as calculated by the word count function on my computer.

                                                     /s/ Linda Icenhauer-Ramirez
                                                     LINDA ICENHAUER-RAMIREZ




                            CERTIFICATE OF SERVICE

       I, Linda Icenhauer-Ramirez, hereby certify that a true and correct copy of the

foregoing Appellant’s First Motion for Extension of Time to Brief was served by e-file to

the Travis County District Attorney's Office on this the 7th day of January, 2015.

                                                     /s/ Linda Icenhauer-Ramirez
                                                     LINDA ICENHAUER-RAMIREZ